DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 1, 4, 9-20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding Claim(s) 1; “at least one heat sink positioned in the coolant passage” in line 7 is unclear; whereas “at least one heat sink” only has a BRI of one heat sink and a coolant passage is not asserted to comprise any structural features but rather exist according to being defined by atleast two heat sinks, as otherwise depicted by coolant passage-170 denoting a space between two heat sinks denoted as 150, respectively.  As such, it cannot be ascertained any manner by which one heat sink is positioned in the coolant passage.  Regarding Claim(s) 11; “at least one heat sink comprises at least one heat sink” only has a BRI of one heat sink and thus cannot be accomplished and hold as true without asserting a plurality of heat sinks; whereas one heat sink 
Regarding Claim(s) 14; “at least one heat sink having a first surface configured to be exposed to the evaporated cooling fluid in at least one of the first and second coolant passages” in line(s) 6-7 is unclear; whereas “at least one heat sink” only has a BRI of one heat sink and a coolant passage is not asserted to comprise any structural features but rather exist according to being defined by atleast two heat sinks, as otherwise depicted by coolant passage-170 denoting a space between two heat sinks denoted as 150, respectively.  As such, it cannot be ascertained any manner by which a first surface of at least one heat sink is exposed to the cooling fluid in a first coolant passage; whereas first and second heat sinks are needed to define the first coolant passage; and at least a third heat sink is needed to define a second coolant passage between one of the first two heat sinks and the third heat sink.  Regarding Claim 15; it cannot be ascertained how a BRI of one power semiconductor device is positioned in at least one in either a first or second passages; whereas claim 14 does not assert any structural attributes to define any passage(s), and does not assert more than one heat sink to otherwise define any passage(s).

Allowable Subject Matter
5.	Claims 5-7, are hereby deemed as allowed.
6.	Claim 17, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 17; the system of claim 16, wherein the at least one power semiconductor device is positioned on the second surface of the at least one heat sink external to the vessel.  

Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1, 4, and 9-20 have been considered but are moot; whereas 112 rejections are presented over amended claims.  The office hereby notes that the claims appear to be structurally distinct, assuming multiple heat sinks are properly asserted to overcome 112 rejections, as similarly set forth in previous Final and advisory action(s).

Conclusion

8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10028409 B1
Metzler; Mark W. et al.
Fig. 1(discloses general structure except pwr semiconductor on a surface of the heat sink)

	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/COURTNEY L SMITH/Primary Examiner, Art Unit 2835